      Case 3:17-cv-00050-DPJ-FKB Document 91 Filed 06/21/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            JACKSON DIVISION


LEONARD BROWN                                                                PLAINTIFF

VS.                                            CIVIL ACTION NO. 3:17-CV-50-DPJ-FKB

JIM HOOD, ATTORNEY GENERAL
OF THE STATE OF MISSISSIPPI, et al.                                        DEFENDANTS

        DEFENDANTS’ REPLY TO PLAINTIFF’S [87] RESPONSE TO THEIR
                [82] MOTION FOR SUMMARY JUDGMENT

       COME NOW, Defendants, Marshal Turner and Jacquelyn Banks, by and through

counsel, and submit their Reply to Plaintiff’s [87] Response to their [82] Motion for

Summary Judgment as follows:

       1.     On April 16, 2019, Defendants filed a Motion for Summary Judgment on

Plaintiff’s remaining claims that he was denied relief in the Administrative Remedy

Program regarding an RVR by Defendant Turner in August, 2015, in retaliation for

making complaints about correctional officers allegedly sexually assaulting inmates, and

that he complained to Defendant Banks almost a month after the July 24, 2015, attack on

Officer Bolton stating he did not feel safe, but that she denied his request to transfer to

another facility in retaliation for his complaints about sexual assault.

       2.     In support of their Motion, Defendants submitted the affidavit of Marshal

Turner, which illustrated that he was the proper individual, pursuant to MDOC policy,

to review Plaintiff’s RVR appeal and that Plaintiff’s RVR appeal was denied because the

investigation revealed that Plaintiff was involved in the assault on Officer Bolton.
          Case 3:17-cv-00050-DPJ-FKB Document 91 Filed 06/21/19 Page 2 of 4



[82-2].        Additionally, Defendants submitted the affidavit of Jacquelyn Banks in which

she testified that at all times Plaintiff was properly housed given his custody

classification with MDOC. [82-1].

          3.       In Plaintiff’s response and supporting affidavit, he does not address how

housing assignment or denial of an RVR qualifies as an adverse retaliatory act, such that

it would deter a person of ordinary firmness from further exercising his constitutional

rights1. Additionally, Plaintiff does not provide any evidence that would illustrate either

Defendant’s intent to retaliate against him for engaging in a constitutionally protected

activity.

          4.       Other than a blanket declaration of innocence, Plaintiff failed to rebut the

undisputed fact that he was already a “C” custody offender when he was involved in an

assault on a correctional officer which resulted in an RVR and being placed in

administrative segregation pending the outcome of an investigation. Once the

investigation was complete, Plaintiff remained in administrative segregation in order to

allow for a reassessment of his classification status. During that time, Plaintiff was

housed in an area appropriate for a “C” custody inmate on administrative segregation.

Additionally, Plaintiff failed to raise doubts that the appeal of his RVR for assaulting

Officer Bolton was rejected for any other reason than that it was clear Plaintiff had been

involved in the assault. Plaintiff has submitted no evidence to establish that “but for” a



1Plaintiff also references claims related to denial of medical care and a cold cell, but these claims
have already been dismissed or deemed waived. [51] at 10-11; [51] at 9, FN 2.
                                                 2
      Case 3:17-cv-00050-DPJ-FKB Document 91 Filed 06/21/19 Page 3 of 4



retaliatory motive on the part of Turner and Banks, Plaintiff would have succeeded in

his RVR appeal or would not have been placed in housing appropriate for a “C” custody

inmate in administrative segregation subsequent to being involved in an attack on a

correctional officer.

       5.      Plaintiff also failed to show that all reasonable officials would have

granted Plaintiff’s RVR appeal or would not have placed him in housing appropriate for

a “C” custody inmate in administrative segregation subsequent to his being involved in

an attack on a correctional officer.

       6.      Finally, Plaintiff submitted no argument or evidence that he has suffered

any physical injuries arising out of Banks denial of his transfer request, or out of Turner’s

denial of his RVR appeal. Thus, Plaintiff has failed to satisfy the physical injury element

under the PLRA and his claim for compensatory damages fails.

       WHEREFORE, PREMISES CONSIDERED, for all of the reasons outlined

hereinabove, as well as in their Motion for Summary Judgment and supporting

Memorandum, Defendants respectfully request that this Court grant their motion for

summary judgment and dismiss the remaining retaliation claims against them.

Defendants further request any additional or alternative relief this Court deems

appropriate.

       DATE: JUNE 21, 2019

                                                  JACQUELYN BANKS AND
                                                  MARSHAL TURNER


                                             3
      Case 3:17-cv-00050-DPJ-FKB Document 91 Filed 06/21/19 Page 4 of 4



                                                JIM HOOD, ATTORNEY GENERAL
                                                STATE OF MISSISSIPPI

                                         By:    /s/ J. Chadwick Williams
                                                J. Chadwick Williams (MSB #102158)
                                                Special Assistant Attorney General


Office of the Attorney General
Civil Litigation Division
Post Office Box 220
Jackson, Mississippi 39205
Telephone: (601) 359-3680
Facsimile: (601) 359-2003
cwill@ago.state.ms.us




                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document has been filed electronically with the

Clerk of Court and thereby gave notice to all counsel of record.


      THIS the 21st day of June, 2019

                                                /s/ J. Chadwick Williams
                                                J. Chadwick Williams (MSB #102158)




                                            4
